Citation Nr: 1828102	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating, prior to February 26, 2015, and 10 percent thereafter for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to January 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a July 2017 Decision Review Officer (DRO) decision, the RO increased the Veteran's service-connected bilateral hearing loss to 10 percent disabling, effective February 26, 2015.  The issue remains before the Board because the increased rating assigned is not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise).  


FINDINGS OF FACT

1.  Prior to March 24, 2014, the evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Roman Numeral IX in the left ear and Roman Numeral I in the right ear, hearing acuity.

2.  From March 24, 2014 to present, the evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Roman Numeral XI in the left ear and Roman Numeral II in the right ear, hearing acuity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's service-connected bilateral hearing loss, prior to March 24, 2014, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2017).

2.  The criteria for a 10 percent rating, and no higher, for the Veteran's service-connected bilateral hearing loss, from March 24, 2014 to present, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

A VCAA letter dated in March 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b)(1) (2017).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The RO provided the Veteran appropriate VA examinations, as explained below.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating for Hearing Loss

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 
38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.

Merits of the Claim

The Veteran filed an increased rating claim in January 2012.

The Veteran's September 2013 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
65
75
90
95
81.25
Right:
(decibel)
40
50
45
35
42.5

Maryland CNC testing revealed speech recognition ability of 94 percent in the right ear and 46 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral IX in the left ear and Roman Numeral I in the right ear.  38 C.F.R. § 4.85 (f).

Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a noncompensable evaluation is derived from Table VII.  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2017).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Here, the Veteran's left ear has an exceptional pattern of hearing loss.  Under Table VIA, the Veteran's left ear is evaluated at VII.  Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a noncompensable evaluation is still derived from Table VII.  

The Veteran reported difficulty hearing and understanding conversations and has to increase the volume of all audio devices to louder than normal levels.

In February 2014, the Veteran stated that he cannot hear on the telephone out of his left ear.

A March 24, 2014 private examination stated that the Veteran's puretone average was 42 in the right ear and 72 in the left ear.  Discrimination scores were 100 percent in the right ear and 28 percent in the left ear.  From Table VI of 38 CFR 4.85, Roman Numeral XI in the left ear and Roman Numeral I in the right ear.  38 C.F.R. § 4.85 (f).  Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 10 percent evaluation is derived from Table VII.  

The Board notes that a complete set of puretone readings was not made clear by this examination; however, as these average readings are consistent with the results of the subsequent examination, the Board gives the March 2014 private exam probative weight.

The Veteran's February 2015 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
65
75
100
105
86
Right:
(decibel)
45
50
55
50
50

Maryland CNC testing revealed speech recognition ability of 86 percent in the right ear and 10 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral XI is derived for the left ear and Roman Numeral II for the right ear.  38 C.F.R. § 4.85 (f).

Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 10 percent evaluation is derived from Table VII.  

Again, the Veteran's left ear has an exceptional pattern of hearing loss.  Under Table VIA, the Veteran's left ear is evaluated at VIII.  Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 10 percent evaluation is still derived from Table VII.  

The Veteran reported functional impact to include difficulty using the telephone, hearing when driving and when using the television.  He reported asking people to repeat themselves when having conversations, and that he has difficulty ascertaining which direction voices are emerging from.  Work was not noted to be impacted by the disability.

Thus, based on the audiometric findings, an evaluation in excess of 0 percent for the Veteran's service-connected bilateral hearing disability, prior to March 24, 2014, is not warranted.  There is no indication of additional functional impairment which would warrant a higher rating, as the Veteran's difficulty hearing is contemplated within the noncompensable rating assigned.

From March 24, 2014 to February 25, 2015, an increased rating to 10 percent is warranted, based on the March 2014 private evaluation.  There is no indication of additional functional impairment which would warrant a higher rating, as the Veteran's difficulty hearing is contemplated within the 10 percent rating assigned, from March 24, 2014 to present.

In reaching this decision the Board applied the doctrine of reasonable doubt, to the fullest extent possible.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to March 24, 2014, is denied. 

Entitlement to a rating of 10 percent for bilateral hearing loss from March 24, 2014 to February 25, 2015, is granted subject to the laws and regulations governing VA monetary benefits.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss from March 24, 2014 to present is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


